 Case: 1:19-cv-02710 Document #: 24 Filed: 05/07/19 Page 1 of 1 PageID #:3529

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

H−D U.S.A., LLC
                                                     Plaintiff,
v.                                                                Case No.: 1:19−cv−02710
                                                                  Honorable Sharon Johnson
                                                                  Coleman
The Partnerships and Unincorporated
Associations Identified on Schedule "A"
                                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, May 7, 2019:


       MINUTE entry before the Honorable Sharon Johnson Coleman: Motion hearing
held on 5/7/2019. Plaintiff's motion for leave to file under seal [6], motion for entry of a
temporary restraining order [12] and motion for electronic service [17] are all granted.
Enter Order. Status hearing is set for 5/21/2019 at 9:00 AM. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
